Per Curiam.
This case was tried by the circuit judge without a jury, and comes before us with bill of exceptions. The suit was upon a bond given by the defendant Nelson J. Davis, who had been arrested as a fraudulent debtor, and gave this bond with condition that he would mate an assignment under the statute.
The court permitted the defendants to put in evidence the proceedings in the course of which the bond was given. This was done on a claim that the proceedings were void. Their admission is now assigned for error. But, if the proceedings were void in fact, the bond was without consideration, and if valid their proof could not harm the plaintiffs.
*311The remaining assignments of error resolve themselves into this: that the judgment should have been for the plaintiffs on the evidence. But it was for the circuit judge, and not for this Court, to determine what conclusions the evidence would warrant. If plaintiffs desired a review of the whole case in this Court, they should have had the facts found, as well as the conclusions of law dependent upon them, and we could then have determined whether the conclusions were well founded.
Judgment affirmed with costs.